— Appeal from an order of the Supreme Court, Cattaraugus County (Gerald J. Whalen, J.), entered March 8, 2012. The order denied the motion of plaintiffs for summary judgment and granted in part the cross motion of defendant Potter Lumber Company, Inc. for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, EJ., Centra, Garni, Sconiers and Martoche, JJ.